DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “on the one hand” in line 3 and “on the other hand” in line 6 of claim 1 appears to be used in a different way from the accepted meaning and the resulting ambiguity renders the claim indefinite.  The common or accepted meaning of “on the one hand and on the other” suggests the two references are contradictory or can be optional in place of the other.  However, it does not appear that the intended meaning of claim 1 is to include either an absorbing structure or an ROIC in the structure.

For the purposes of examination, it will be assumed that claim 1 intends to include both the absorbing and ROIC in the structure and on different sides of the assembly layer, as depicted in Fig. 2.

Allowable Subject Matter
Claim 16 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the best prior art of record does not teach or fairly suggest
in claim 16:
structure comprising at least one absorbing layer (AL) made of III-V semiconductor having a first doping type chosen from n or p, and 
a read-out circuit (ROIC) comprising a plurality of buried contacts (TLC), the read-out circuit being intended to receive an electrical signal generated from carriers photogenerated by absorption of light by the absorbing semiconductor layer (AL), 
the absorbing structure and the read-out circuit being assembled via an assembly layer to form the hybrid optical detector, the detector furthermore comprising electrical via-holes (IH) that pass through the absorbing structure, the assembly layer and the read-out circuit (ROIC) up to the contacts (TLC), 

the walls of the via-hole facing the doped region (DZ) being covered with a protective layer (PLscO) made of a semiconductor that is lattice matched with the one or more semiconductors of the absorbing structure, the protective layer being of single-crystal quality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826